IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00002-CR

JA'COBY JEROME ACLESE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-1326-C1


                          MEMORANDUM OPINION


      Ja’coby Jerome Aclese appeals a judgment of conviction for multiple offenses:

Indecency with a Child, Aggravated Sexual Assault of a Child, and Sexual Assault of a

Child. See TEX. PENAL CODE ANN. §§ 21.11; 22.021; 22.011 (West 20xx). The information

we have been provided by the trial court clerk indicates the judgment was rendered on

November 27, 2017. Aclese was required to file his notice of appeal within 30 days after

the day the trial court rendered the order. See TEX. R. APP. P. 26.2(a)(1). His notice of
appeal filed on January 2, 2018 is therefore untimely. See id. We have no jurisdiction of

an untimely appeal, and this appeal must be dismissed. See Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice of appeal is untimely).

Further, because the trial court’s certificate of right of appeal that Aclese signed indicates

that Aclese waived his right to appeal, this appeal must be dismissed. See TEX. R. APP. P.

25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.”); Monreal v. State,

99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

        Notwithstanding that we are dismissing this appeal, Aclese may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

Aclese believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Aclese desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court’s judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        For the reasons stated, this appeal is dismissed.




                                           TOM GRAY
                                           Chief Justice



Aclese v. State                                                                         Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 10, 2018
Do not publish
[CR25]




Aclese v. State                                Page 3